DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/remarks filed 06/16/2021. Claims 1, 3, 8, 10, 15, and 17 have been amended. Claims 2, 9, and 16 have been cancelled and no claims have been newly added. Accordingly, claims 1, 3-8, 10-15, and 17-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/20201 have been considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 06/16/2021, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C 112(b) of claims 1-20 has been withdrawn. 
Applicant's arguments, see pages 10-11 filed 06/16/2021 with respect to 35 U.S.C. 103 have been fully considered but they are not persuasive. The applicant discloses that the combination of Wheeler and Yang does not suggest the feature of “clustering the current data together based on a threshold spatial closeness, wherein the clustering describes the new feature” as recited by claim 1. The examiner respectfully disagrees.
identifying vertical elements that represent vertical structures near the vehicle, such as telephone poles and mailboxes (See para 0109). This identifying is done as seen in Figs 14C-D using the method of Fig. 13. As shown in Fig. 14D, the first cluster 1445A represents the vertical elements 1440A (see Fig. 14C) that has been clustered together.  The data is clustered based on a threshold spatial closeness, where the clustering criteria is described in para 00112.
The applicant argues that Yang discloses a method for filtering and clustering adjacent scan lines to identify vertical structures for the purpose of determining changing vehicle positions. The examiner agrees, and para 0116 shows this statement to be true. Para 0116 further shows that this method can be used for a variety of different applications (such as computing the vehicle’s change in position and for sending the clusters to the online HD map system 110 to be added to the data in an occupancy map 530). The purpose of the invention does not change how a feature is identified (i.e. a mailbox or a telephone pole) via clustering the vertical elements.
It is the Office’s stance that all of the applicant’s arguments have been considered and the rejections under 35 U.S.C 103 remains.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 10-12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. US20180188037A1 (henceforth Wheeler) in view of Yang US20180188038A1 

Regarding claim 1,
Wheeler discloses:
A method comprising: receiving, as an autonomous vehicle navigates a route, data indicating an inconsistency between pre-mapped data describing a location on a map, and current data describing a new feature of the location,
(In para 0007, “The autonomous vehicle identifies a set of objects that are expected to be visible in the three dimensional representation of the geographical region from the current location of the autonomous vehicle. The autonomous vehicle identifies another set of objects based on the sensor data. The autonomous vehicle compares the two sets of objects to determine if there is a map discrepancy. The autonomous vehicle determines that a map discrepancy exist if either an object identified by sensors is not identifiable in the high definition map or an object in the high definition map is not identifiable by the sensor data” As an autonomous vehicle navigates a route, data indicating a discrepancy (i.e. inconsistency) of an object (i.e. a feature of a location) between the high definition map (i.e. pre-mapped data) and sensors of the vehicle (i.e. current data) is retrieved.)
wherein the current data is captured by at least one sensor of the autonomous vehicle; (In para 0038 “The vehicle sensors 105 allow the vehicle 150 to detect the surroundings of the vehicle as well as information describing the current state of the vehicle, for example, information describing the location and motion parameters of the vehicle. The vehicle sensors 105 comprise a camera, a light detection and ranging sensor (LIDAR), a global positioning system (GPS) navigation system, an inertial measurement unit (IMU), and others. The vehicle has one or more cameras that capture images of the surroundings of the vehicle. A LIDAR surveys the surroundings of the vehicle by measuring distance to a target by illuminating that target with a laser light pulses, and measuring the reflected pulses.” Current data is captured by LIDAR (i.e. a sensor of a vehicle). Furthermore, the vehicle is an autonomous vehicle (para 0007).)
and updating semantic labels of the pre-mapped based on the new feature described by the current data to generate modified pre-mapped data.
(In para 0100, “FIG. 10 is a flow chart illustrating an example process of an online HD map system 110 (e.g., the map update module 420) updating existing landmark maps, according to one embodiment. The online HD map system 110 receives 1002 verification records and associated data (e.g., raw sensor data) from vehicles 150.” And in para 0105, “For one or more mismatch records of the first type that correspond to an unverified detected object at a particular location, the online HD map system 110 analyzes the raw sensor data associated with the mismatch records to detect the landmark object that is not represented in the landmark map 520. The HD map system 110 may further classify the detected landmark object.” The landmark object is detected via raw sensor data but is not represented in the landmark map 520, therefore, the HD map system 110 classifies the unverified landmark object (i.e. update semantic labels based on the new feature)) to generate modified pre-mapped data (i.e. update existing landmark maps).)

Wheeler does not specifically state clustering the current data together based on a threshold spatial closeness, wherein the clustering describes the new feature;
However, Yang teaches:
clustering the current data together based on a threshold spatial closeness, wherein the clustering describes the new feature;
(See Figs. 14C-14D and para 0113, “To cluster 1340 the subset of vertical elements, the vehicle computing system 120 evaluates the clustering criteria for each pair of adjacent vertical elements in the subset and determines whether to join each pair of vertical elements based on the clustering criteria. An example of the clusters that are generated from the subset of vertical elements 1440 shown in FIG. 14C is shown in FIG. 14D. In FIG. 14D, the vehicle computing system 120 has clustered the vertical elements 1440A on the surface of the cylindrical object 1420 into a first cluster 1445A and has clustered the vertical elements 1440B on the surface of the rectangular object 1425 into a second cluster 1445B.” As shown in Fig. 14D, the first cluster 1445A represents the vertical elements 1440A (see Fig. 14C) that has been clustered together.  The data is clustered based on a threshold spatial closeness, where the clustering criteria is described in para 00112.

Furthermore, connecting a pixel with another pixel (i.e. join each pair of vertical elements based on the clustering criteria) is shown in Fig. 14A-14D, where clustering connected pixels when they describe a shape (i.e. a rectangular object 1425 and a cylindrical object 1420) of the new feature (para 0109, “the vehicle computing system 120 can identify vertical elements that represent vertical structures near the vehicle, such as telephone poles and mailboxes on the side of the road”).)

It would have been obvious to one of the ordinary skill in the art before the effective filing data of the claimed invention to have modified Wheeler to incorporate the teachings of Yang to include clustering the current data together based on a threshold spatial closeness, wherein the clustering describes the new feature in order to enhance the relatively sparse and low-resolution data collected by a LIDAR sensor by increasing the density of points in certain portions of the scan (para 0008, Yang). Furthermore, increasing the density of points in certain portions of the scan (i.e. clustering) helps perform reliable detection of vertical structures (such as tree trunks, utility poles, buildings, or mailboxes) (para 0007-0008, and para 0011, Yang).


Regarding claim 3,
Wheeler discloses:
classifying a type of the new feature in accordance with an analysis of a structure of the current data; and 22102397-626593 (P100205-US-O1)combining the modified pre-mapped data with revised semantic labels, the revised semantic labels having been generated based on the type of the new feature.
(In para 0100, “FIG. 10 is a flow chart illustrating an example process of an online HD map system 110 (e.g., the map update module 420) updating existing landmark maps, according to one embodiment. The online HD map system 110 receives 1002 verification records and associated data (e.g., raw sensor data) from vehicles 150.” And in para 0105, “For one or more mismatch records of the first type that correspond to an unverified detected object at a particular location, the online HD map system 110 analyzes the raw sensor data associated with the mismatch records to detect the landmark object that is not represented in the landmark map 520. The HD map system 110 may further classify the detected landmark object.” The landmark object is detected via raw sensor data but is not represented in the landmark map 520, therefore, the HD map system 110 classifies the unverified landmark object (i.e. update semantic labels based on the new feature). The pre-mapped data (i.e. from HD map system 110) is updated with a revised semantic label 

Regarding claim 4,
Wheeler does not specifically state connecting a pixel with another pixel when the another pixel is within a threshold distance; clustering connected pixels into the new feature when the connected pixels describe a shape of the new feature; and removing pixels that do not fall within the clustered connected pixels, wherein the map is revised based on iterating through the clustered pixels that represent inconsistencies with the pre-mapped data.
However, Yang teaches:
connecting a pixel with another pixel when the another pixel is within a threshold distance; clustering connected pixels into the new feature when the connected pixels describe a shape of the new feature; 
 (See Fig. 14C and 14D and para 0113, “To cluster 1340 the subset of vertical elements, the vehicle computing system 120 evaluates the clustering criteria for each pair of adjacent vertical elements in the subset and determines whether to join each pair of vertical elements based on the clustering criteria. An example of the clusters that are generated from the subset of vertical elements 1440 shown in FIG. 14C is shown in FIG. 14D. In FIG. 14D, the vehicle computing system 120 has clustered the vertical elements 1440A on the surface of the cylindrical object 1420 into a first cluster 1445A and has clustered the vertical elements 1440B on the surface of the rectangular object 1425 into a second cluster 1445B.” Connecting a pixel with another pixel (i.e. join each pair of vertical elements based on the clustering criteria) is shown in Fig. 14A-14D, where clustering connected pixels when they describe a shape (i.e. a rectangular object 1425 and a cylindrical object 1420) of the new feature (para 0109, “the vehicle computing system 120 can identify vertical elements that represent vertical structures near the vehicle, such as telephone poles and mailboxes on the side of the road”).)
and removing pixels that do not fall within the clustered connected pixels,
(In para 0109, “The vehicle computing system 120 filters 1330 the vertical elements to identify a subset of vertical elements that represent portions of vertical structures. The vehicle computing system 120 can identify vertical elements that represent a portion of any vertical structure within the detection range of the LiDAR scanner (i.e., the maximum distance that the LiDAR scanner is capable of detecting). For example, the vehicle computing system 120 can identify vertical elements that represent vertical structures near the vehicle, such as telephone poles and mailboxes on the side of the road” and in para 0110, “The filtering step 1330 removes any vertical elements that deviate too much from the vertical direction.” The filtering step 1330 includes removing pixels that do not fall within the clustered connected pixels (i.e. removing any vertical elements that deviate too much from the vertical direction).)

Furthermore in para 0107, “After receiving 1310 the scanner data, the vehicle computing system 120 can optionally preprocess each scan line to remove scan points likely to represent noise. In one embodiment, the preprocessing is performed by dividing each scan line into a plurality of segments. Each segment includes a plurality of adjacent scan points that have similar ranges (e.g., ranges that do not deviate from each other by more than a threshold distance or percentage).” Scan points (i.e. pixels) are removed if adjacent scan points deviate from each other by more than a threshold distance.)
wherein the map is revised based on iterating through the clustered pixels that represent inconsistencies with the pre-mapped data.
(In para 0116, “For example, the vehicle computing system 120 may use the clusters to perform collision avoidance, or send the clusters to the online HD map system 110 to be added to the data in an occupancy map 530.” The HD map is revised to add data (i.e. the new feature) in the occupancy map 530. 
The method is done continuously (i.e. “as a vehicle travels forward on a road”, para 0106). Therefore, the system continuously iterates through the clustered pixels that represents inconsistencies with the pre-mapped data.

In para 0060, “The map update module 420 updates previously computed map data by receiving more recent information from vehicles that recently travelled along routes on which map information changed. For example, if certain road signs have changed or lane information has changed as a result of construction in a region, the map update module 420 updates the maps accordingly.”)

Wheeler to incorporate the teachings of Yang to include connecting a pixel with another pixel when the another pixel is within a threshold distance; clustering connected pixels into the new feature when the connected pixels describe a shape of the new feature; and removing pixels that do not fall within the clustered connected pixels, wherein the map is revised based on iterating through the clustered pixels that represent inconsistencies with the pre-mapped data in order to perform sufficiently reliable detection of vertical structures (such as tree trunks, utility poles, buildings, or mailboxes) by increasing the density of points in certain portions of the scan (para 0007-0008, and para 0011, Yang).

Regarding claim 5,
Wheeler does not specifically state wherein the connected pixels are clustered based on a determination that the shape of the new feature is within a same direction as a road.
However, Yang teaches:
wherein the connected pixels are clustered based on a determination that the shape of the new feature is within a same direction as a road.
(See Figs. 14A-14D and para 0109, “The vehicle computing system 120 filters 1330 the vertical elements to identify a subset of vertical elements that represent portions of vertical structures. The vehicle computing system 120 can identify vertical elements that represent a portion of any vertical structure within the detection range of the LiDAR scanner (i.e., the maximum distance that the LiDAR scanner is capable of detecting). For example, the vehicle computing system 120 can identify vertical elements that represent vertical structures near the vehicle, such as telephone poles and mailboxes on the side of the road”.  FIGS. 14D shows clustering connected pixels based on a determination that the shape of the new feature is within a same direction as a road. Furthermore in para 0106, “The example shown in FIG. 14A depicts scanner data that may be received from a LiDAR sensor mounted on a vehicle as the vehicle travels forward on a road”. The new features are detected via LIDAR where the shape of the new feature is within a same direction as a road.) The same motivation from claim 4 applies.

Regarding claim 7,
Wheeler discloses:
defining a map portion of the map by a boundary of location coordinates, wherein the pre-mapped data is an earlier version of the map portion, and the current data is a later, revised version of the map portion; and modifying the map in accordance with the revised version of the map portion when the revised version of the map portion is within a drivable location for the autonomous vehicle.
(In para 0073, “The vehicle computing system 120 switches the current geographical region of a vehicle from one geographical region to the neighboring geographical region when the vehicle crosses a threshold distance within this buffer. For example, as shown in FIG. 6B, a vehicle starts at location 650a in the geographical region 610a. The vehicle traverses along a route to reach a location 650b where it cross the boundary of the geographical region 610 but stays within the boundary 620 of the buffer. Accordingly, the vehicle computing system 120 continues to use the geographical region 610a as the current geographical region of the vehicle. Once the vehicle crosses the boundary 620 of the buffer at location 650c, the vehicle computing system 120 switches the current geographical region of the vehicle to geographical region 610b from 610a.” The vehicle computing system 120 switches from the current geographical region to the neighboring geographical region when the vehicle crosses a threshold distance as shown in Fig. 6B. Fig. 6B further shows a map portion of the map which includes a current geographical region 001 and a neighboring geographical region 003.  Since these regions are bounded on a map, then these regions are bounded by location coordinates. 

In para 0052, “The 3D map APIs also include map update APIs, for example, download-map-updates API and upload-map-updates API. The download-map-updates API receives as input a planned route identifier and downloads map updates for data relevant to all planned routes or for a specific planned route. The upload-map-updates API uploads data collected by the vehicle computing system 120 to the online HD map system 110. This allows the online HD map system 110 to keep the HD map data stored in the online HD map system 110 up to date based on changes in map data observed by sensors of vehicles driving along various routes.” The map is modified according to the revised version of the map portion (i.e. map data 
	
Regarding claims 8, 10-12, and 14,
All limitations have been examined with respect to the method in claims 1, 3-5, and 7. The computing system taught/disclosed in claims 8, 10-12, and 14 can clearly perform the method of claims 1, 3-5, and 7. Therefore claims 8, 10-12, and 14 are rejected under the same rationale.

	
Regarding claims 15 and 17-19,
All limitations have been examined with respect to the method in claims 1 and 3-5. The apparatus taught/disclosed in claims 15 and 17-19 can clearly perform the method of claims 1 and 3-5. Therefore claims 15 and 17-19 are rejected under the same rationale.


Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler and Yang further in view of NGUYEN ET AL. US20160180177A1 (henceforth NGUYEN)

Regarding claim 6,
Wheeler discloses the limitations as recited above in claim 1 while Yang teaches clustering the current data together based on a threshold spatial closeness, wherein the clustering describes the new feature. Wheeler does not specifically state wherein the 
However, NGUYEN discloses:
wherein the current data describing the new feature of the location is captured by at least one sensor capturing a change in intensity, and wherein a threshold spatial closeness of high intensity areas are narrower than a threshold width, the high intensity areas being above a threshold intensity of low intensity areas.
(In para 0053, “After capturing operation 180, lidar-based process 175 proceeds to segmenting operation 185, in which lidar processing module 60 segments captured lidar data into clusters. To segment captured lidar data, lidar processing module 60 may group adjacent portions of each frame of lidar data that have similar intensities into clusters.” And in para 0054, “Lidar-based process 175 then proceeds to identifying operation 190, in which small clusters of sufficient intensity are identified as candidate raised pavement markers 195. Identifying operation 190 may use a minimum intensity threshold, with clusters having intensity higher than the intensity threshold being further considered. Lidar processing module 60 may be pre-programmed with minimum and maximum size thresholds, such that any clusters having size less than the maximum size threshold and greater than the minimum size threshold are identified as candidate raised pavement markers 195.” The current data that is captured by LIDAR also captures a change in intensity (i.e. clustering lidar  the high intensity areas being above a threshold intensity of low intensity areas) as candidate raised pavement markers 195.  Furthermore, since any clusters having a size less than the maximum size threshold and a size greater than the minimum size threshold are identified as candidate raised pavement markers, then the current data describing the new feature (i.e. raised pavement markers) includes a threshold spatial closeness of high intensity area narrower than a threshold width (i.e. narrower than the maximum size).)

It would have been obvious to one of the ordinary skill in the art before the effective filing data of the claimed invention to have modified Wheeler to incorporate the teachings of NGUYEN to include wherein the current data describing the new feature of the location is captured by at least one sensor capturing a change in intensity, and wherein a threshold spatial closeness of high intensity areas are narrower than a threshold width, the high intensity areas being above a threshold intensity of low intensity areas in order to enhance the performance of the lane boundary detection system.  In para 0049 of NGUYEN, “detection of reflective intensity is relevant to the present disclosure, because high intensity clusters are considered candidate raised pavement markers.” Therefore, capturing the change in intensity from LIDAR data and identifying clusters of high intensity data points is beneficial for identifying raised pavement markers on the road.


All limitations have been examined with respect to the method in claim 6. The system and the apparatus taught/disclosed in claims 13 and 20, respectively can clearly perform the method of claim 6. Therefore claims 13 and 20 are rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.J.L./
Examiner
Art Unit 3669





/JESS WHITTINGTON/              Examiner, Art Unit 3669